        Case 3:17-cr-00278-JAG Document 222 Filed 11/15/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO




UNITED STATES OF AMERICA                               *
  Plaintiff                                            *
                                                       *
        Vs.                                            * CRIMINAL NO. 17-278 (JAG)
                                                       *
Sheila Judith Quiñones-Santos [1]                      *
Edgardo Nazario-Montijo [2]                             *
Felipe Soto-Gonzalez [3]                               *
     Defendant                                         *
                                                       *
-------------------------------------------------------*



  VICTIM’S REQUEST FOR ECONOMIC SANTIONS AGAINTS DEFENDANTS


  SHEILA JUDITH QUINONES-SANTOS [1] and FELIPE SOTO-GONZALEZ [3]



TO THE HONORABLE COURT;




    1. On November 5, 2019 the Government files a request for an Order to comply

        with financial disclosures prior to sentencing in which a “Financial

        Statement form OBD 500” was included to be furnished by the Defendants.

        See, Docket entry 214.
      Case 3:17-cr-00278-JAG Document 222 Filed 11/15/19 Page 2 of 4




VICTIM’S REQUEST FOR ECONOMIC SANTIONS                                  PAGE 2 of 4
CRIMINAL NO. 17-278 (JAG)




  2. On November 6, 2019 this Honorable Court issued an ORDER Granting

     Docket 214, and specifically issuing an order for a “COMPLIACE DUE BY

     11/13/2019” (Governments Request for an Order to comply with financial

     disclosures prior to sentencing). See, Docket entry #215.

  3. As Today’s date Defendants Sheila Judith Quinones-Santos [1] and Felipe

     Soto-Gonzalez [3] did not file their financial disclosures (Financial

     Statement form OBD 500), as required by this Honorable Court on its

     November 6, 2019 ORDER (Docket entry #214), they also didn’t fill any

     request for any extension of time to comply with this Court Order.

  4. The compliance with these financial statements by the Defendants is of

     utmost importance to avoid assets transfer or disappearance due the fact

     that there is information that the Defendants utilized bank accounts outside

     the United States and/or opened accounts outside the United States using

     and on the name of unwound identities including but not limited to a

     Panama Financial Institution named “Netbanking Banreservas” to hide the

     moneys that they obtained from the victims in the instant case through a

     bank fraud conspiracy.
        Case 3:17-cr-00278-JAG Document 222 Filed 11/15/19 Page 3 of 4




VICTIM’S REQUEST FOR ECONOMIC SANTIONS                                   PAGE 3 of 4
CRIMINAL NO. 17-278 (JAG)




   5. Those delays by the Defendants are obstructing victims’ rights to recover or

       know the whereabouts of their stolen moneys and causing additional

       attorney’s fees that at the end of the instant case nobody knows that can be

       recovered.



 WHEREFORE, it is very respectfully requested from this Honorable Court to

enter an ORDER to impose economic sanctions in favor of the Victims and against

Defendants Sheila Judith Quinones-Santos [1] and Felipe Soto-Gonzalez [3] for not

complying with the term specified to provide their financial disclosures (Financial

Statement form OBD 500), as required by this Honorable Court on its November 6,

2019 ORDER (Docket entry #214), and/or to issue the order or orders necessary to

enforce the remedies and rights requested herein.



RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, today November 15, 2019.
       Case 3:17-cr-00278-JAG Document 222 Filed 11/15/19 Page 4 of 4




VICTIM’S REQUEST FOR ECONOMIC SANTIONS                                  PAGE 4 of 4
CRIMINAL NO. 17-278 (JAG)




                           CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on November 15, 2019 I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filling to all parties.


At San Juan, Puerto Rico, November 15,2019.



                         S/JOSE FERNANDO IRIZARRY
                                 USDC-PR 208504
    Attorney for THE VICTIMS (Magritte, Inc. and its affiliates or subsidiaries;
              Passion, Ponte Fresco, Qué Pasta, and Under the Trees)
                                  55 Calle Hatillo
                        San Juan, Puerto Rico, 00918-4400
                                Tel. (787) 613-9666
                        E-mail: fernandoipcourt@gmail.com
